Citation Nr: 0804167	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-41 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether the reduction of the veteran's 70 percent 
evaluation for service-connected post-traumatic stress 
disorder to 50 percent was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1969 to 
January 1972, including service in Vietnam during the Vietnam 
conflict from September 1969 to September 1970.  Service 
awards include a Bronze Star Medal and a Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued an April 2003 denial 
of service connection for hearing loss and tinnitus.

In a rating decision dated in October 2005 the RO granted 
service connection for bilateral hearing loss.  The issue 
thus remaining on appeal is service connection for tinnitus.

The issue of whether the reduction of the veteran's 70 
percent evaluation for service-connected post-traumatic 
stress disorder to 50 percent was proper is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma in his work as 
a tank mechanic during service and during firefights while in 
Vietnam, and has suffered from ringing in his ears since 
service.

2.  The veteran is service-connected for bilateral 
sensorineural hearing loss caused by exposure to acoustic 
trauma in Vietnam.




CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for ringing in his ears, 
which he attributes to blasts from weapons (including 
exploding mines, incoming mortar rounds, and heavy and light 
weapons fire) during his service in Vietnam.  He reports that 
he was told at the time of his separation from service that 
there was nothing that could be done for the ringing in his 
ears, and that it would go away, but says that it never did.  
He avers that the ringing in his ears has progressively 
worsened since service.  

DD-214 confirms a military occupational specialty of Auto 
Mechanic.  According to the veteran he was a tank mechanic.  
Purple Heart record confirms his attachment to a combat 
outfit (Troop C, 1st Squadron, 4h Cavalry, 1st Infantry 
Division) while in Vietnam.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service-connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154, 38 C.F.R. § 3.303(a).

As noted before, the veteran reports a ringing in his ears 
since service.  He asserts that the firefights and explosions 
he experienced in Vietnam were his only exposure to loud 
noises.  VA and private treatment records confirm a current 
diagnosis of tinnitus.  

In a letter dated in or around August 2003 a private hearing 
instrument specialist relayed the veteran's tale of having 
been hit in the head with a broom handle during basic 
training, and his exposure to tank engine noise and weapons 
fire during service.  She then opined as follows:

In my opinion [the veteran's] hearing 
loss is most likely the result of two 
things.  First, the hit on the head, 
which may have caused some hearing loss, 
and second, the repeated concussions of 
tanks firing and rockets going off.  The 
latter two incidents most likely caused 
the tinnitus because that's when he first 
experienced it.  [emphasis added].  The 
resulting hearing tests show that from 
that time frame in 1969 until now his 
hearing loss has been deteriorating, so 
in my opinion it's duty connected.

In October 2005 the veteran was granted service connection 
for bilateral hearing loss based, according to the RO, on an 
April 2003 VA audiology consult which mentioned the veteran's 
exposure "to excessive noise while serving in the Viet Nam 
war."    

In December 2005 the veteran was sent for a compensation and 
pension (C&P) audiology examination with regard to his claim 
for service connection for tinnitus.  The examiner noted that 
the date of the reported onset of tinnitus coincided with the 
veteran's dates of military service, but refused to opine as 
to a nexus between the veteran's tinnitus and military noise 
exposure, stating that he was unable to do so "without 
resorting to mere speculation."  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
In such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Id.  

In this case the Board notes that the veteran is not only 
competent to report as to the onset of his symptoms (see  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)), but finds his 
contention that his tinnitus began during service to be 
credible.  The Board also finds the veteran's account of 
exposure to engine noise and weapons' blasts during service 
to be consistent with the circumstances of his service in 
Vietnam.  38 C.F.R. § 3.303(a).  Moreover, the veteran's 
claim of in-service incurrence is buttressed by an opinion 
from a hearing specialist, who avows that the veteran's 
tinnitus is related to service.  Although the specialist 
apparently relied upon the veteran's account of events, she 
justified her opinion with the information at her disposal.  
In any event, the record contains no evidence to the 
contrary.  The Board thus finds her opinion to be highly 
probative.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005) (It is error to reject a medical opinion solely on the 
basis that the medical opinion was based on a history given 
by the veteran.).

Accordingly, based on the veteran's undisputed exposure to 
acoustic trauma during service and probative evidence that 
links his current tinnitus disorder to service, and in view 
of his now service-connected bilateral sensorineural hearing 
loss, the Board finds that a grant of service connection for 
tinnitus is warranted.  38 C.F.R. §§.3.102, 3.303.  

The RO has substantially satisfied the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
given the favorable nature of the Board's decision. 




ORDER

Service connection for tinnitus is granted.


REMAND

In June 2006, the RO received documents from the veteran 
which expressed disagreement with the RO's April 2006 
determination to reduce the veteran's disability rating for 
post-traumatic stress disorder from 70 percent to 50 percent.  
The documents were then forwarded to the Board along with a 
waiver of Agency of Original Jurisdiction review pursuant to 
38 C.F.R. § 20.1304.  

The veteran's statements satisfy the requirements for a 
Notice of Disagreement.  See 38 C.F.R. § 20.201 (2007); see 
also Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD need 
only consist of a writing that expresses disagreement with an 
RO decision).  To date, it does not appear that the RO has 
issued the veteran a Statement of the Case (SOC).  Under the 
circumstances, the Board has no discretion and is obliged to 
remand this issue to the RO for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue the veteran an SOC 
with respect to the issue of the 
propriety of the reduction of the 
veteran's rating for post-traumatic 
stress disorder from 70 percent to 50 
percent, to include notification of the 
need to timely file a Substantive Appeal 
to perfect his appeal on this issue.  The 
RO should allow the appellant the 
requisite period of time for a response.

2.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


